This was a petition for a writ of habeas corpus to the warden of the state penitentiary, wherein Victor Tapedo alleges that he is unlawfully restrained and imprisoned in the penitentiary at McAlester upon a commitment issued out of the district court of Caddo county, upon a judgment and sentence rendered by said county court upon a verdict of a jury finding the petitioner guilty of murder, uxorcide, alleged to have been committed on an Indian allotment, which judgment was affirmed by this court (Tapedo v. State, 34 Okla. Cr. 165, 245 P. 897), and alleging that said court, for the reason stated, was without jurisdiction to render said judgment. Pending the determination of said cause, the death of the petitioner has been suggested by his counsel. *Page 90 
It is therefore considered and adjudged that the proceedings in this action do abate, and the cause is dismissed.